Case 2:18-cv-09030-DMG-MAA Document 11 Filed 01/18/19 Page 1 of 10 Page ID #:36



  1 FAEGRE BAKER DANIELS LLP
    MICHAEL JAEGER (SBN 289364)
  2 Michael.jaeger@FaegreBD.com
    11766 Wilshire Blvd., Suite 750
  3 Los Angeles, California 90025
    Telephone: +1.310.500.2090
  4 Facsímile: +1.310.500.2091
  5
    Attorneys for Defendants,
  6 CAPITAL ONE BANK (USA), N.A.
  7
  8
  9                       UNITED STATES DISTRICT COURT
10         CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
11
12    WANDA GARCIA,                           Case No. 2:18-CV-09030-DMG-MAA
13               Plaintiff,                   Honorable Dolly M. Gee
                                              Magistrate Judge Maria A. Audero
14         vs.
15    CAPITAL ONE BANK (USA), N.A.,           DEFENDANT CAPITAL ONE BANK
                                              (USA), N.A.’S ANSWER TO
16               Defendant.                   PLAINTIFF’S COMPLAINT
17
                                              Complaint Filed: October 19, 2018
18
19
20
21
22
23
24
25
26
27
28

                                          DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT
                                                         CASE No. 2:18-CV-09030-DMG-MAA
Case 2:18-cv-09030-DMG-MAA Document 11 Filed 01/18/19 Page 2 of 10 Page ID #:37



  1        Defendant Capital One Bank (USA), N.A., (“Capital One”), now answers the
  2 Complaint filed by plaintiff Wanda Garcia (“Plaintiff”) as follows:
  3        Except as expressly admitted or qualified below, Capital One denies each and
  4 every allegation of the Complaint.
  5        1.     Answering paragraph 1, Capital One admits that it knowingly attempted
  6 to reach Plaintiff by telephone to make payment arrangements on her past-due Capital
  7 One credit card accounts. Capital One lacks information or knowledge sufficient to
  8 form a belief as to the truth of the allegation that such telephone number corresponds
  9 to a cellular telephone owned or regularly used by Plaintiff and therefore denies the
10 allegation. Capital One admits that Plaintiff alleges claims based on the Telephone
11 Consumer Protection Act (“TCPA”) and the Rosenthal Fair Debt Collection Practices
12 Act (“RFDCPA”). Capital One denies it violated the TCPA and denies it violated the
13 RFDCPA. Capital One denies any remaining allegations set forth in paragraph 1.
14                              JURISDICTION AND VENUE
15         2.     Answering paragraph 2, Capital One admits that jurisdiction in this Court
16 is proper, except that Capital One denies that Plaintiff has Article III standing under
17 the United States Constitution. Capital One denies any remaining allegations set forth
18 in paragraph 2.
19         3.     Answering paragraph 3, Capital One admits that venue in this Court is
20 proper. Capital One is without sufficient knowledge or information to form a belief as
21 to the truth of the allegation that Plaintiff resides within this District and therefore
22 denies the allegation. Capital One denies the remaining allegations set forth in
23 paragraph 3.
24                                          PARTIES
25         4.     Answering paragraph 4, Capital One lacks information or knowledge
26 sufficient to form a belief as to the truth of the allegations and therefore denies them.
27         5.     Answering paragraph 5, Capital One admits that it is a national banking
28 association that does business in the State of California with a principal place of
                                                 2
                                                DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT
                                                              CASE No. 2:18-CV-009030-DMG-MAA
Case 2:18-cv-09030-DMG-MAA Document 11 Filed 01/18/19 Page 3 of 10 Page ID #:38



  1 business located in Glen Allen, Virginia. Capital One denies the remaining allegations
  2 set forth in paragraph 5 of the Complaint.
  3        6.      Answering paragraph 6, Capital One denies the allegations.
  4                               FACTUAL ALLEGATIONS
  5        7.      Answering paragraph 7, Capital One states that the allegations constitute
  6 a legal conclusion that requires no response. To the extent that a response is required,
  7 Capital One denies that 47 U.S.C. § 153(10) defines “person” and therefore denies the
  8 allegations.
  9        8.      Answering paragraph 8, Capital One admits that it attempted to reach
10 Plaintiff by telephone to make payment arrangements on her past-due Capital One
11 credit card accounts. Capital One denies any remaining allegations in paragraph 8.
12         9.      Answering paragraph 9, Capital One admits that it attempted to reach
13 Plaintiff at the telephone number alleged, (818) 923-30XX, to make payment
14 arrangements on her past-due Capital One credit card accounts. Capital One lacks
15 information or knowledge sufficient to form a belief as to the truth of the allegation
16 that such telephone number corresponds to a cellular telephone owned or regularly
17 used by Plaintiff and therefore denies the allegation. Capital One denies any
18 remaining allegations set forth in paragraph 9.
19         10.     Answering paragraph 10, Capital One admits that it attempted to reach
20 Plaintiff by telephone to make payment arrangements on her past-due Capital One
21 credit card accounts. Capital One admits that (800) 365-2024 is a number assigned to
22 it, but is unable to determine what number may have appeared on Plaintiff’s caller
23 identification. In light of this fact, Capital One denies the allegations. Capital One
24 denies the remaining allegations set forth in paragraph 10.
25         11.     Answering paragraph 11, Capital One states that the allegations
26 constitute a legal conclusion to which no response is required. To the extent that a
27 response is required, Capital One denies the allegations.
28         12.     Answering paragraph 12, Capital One lacks information or knowledge
                                                 3
                                                 DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT
                                                               CASE No. 2:18-CV-009030-DMG-MAA
Case 2:18-cv-09030-DMG-MAA Document 11 Filed 01/18/19 Page 4 of 10 Page ID #:39



  1 sufficient to form a belief as to the truth of the allegations and therefore denies them.
  2         13.   Answering paragraph 13, Capital One states that the allegations
  3 constitute a legal conclusion to which no response is required. To the extent that a
  4 response is required, Capital One denies the allegations.
  5         14.   Answering paragraph 14, Capital One admits that its calls made to make
  6 payment arrangements on Plaintiff’s past-due Capital One credit card accounts were
  7 not made for emergency purposes, but Capital One denies that 47 U.S.C.
  8 § 227(b)(1)(A) defines “emergency purposes” and therefore denies the allegations.
  9         15.   Answering paragraph 15, Capital One lacks information or knowledge
10 sufficient to form a belief as to the truth of the allegations and therefore denies them.
11          16.   Answering paragraph 16, Capital One denies the allegations.
12          17.   Answering paragraph 17, Capital One admits that Plaintiff called Capital
13 One and that the recording of that conversation speaks for itself. Capital One denies
14 allegations inconsistent with the recording. Capital One denies that Plaintiff
15 effectively requested that calls cease. Capital One lacks sufficient knowledge or
16 information to form a belief as to whether the telephone number alleged corresponds
17 to a cellular phone number owned or regularly used by Plaintiff and therefore denies
18 the allegation. Capital One continues to research the truth of the remaining allegations
19 in paragraph 17 as to when this call allegedly took place. In light of this fact, Capital
20 One currently denies the allegations.
21          18.   Answering paragraph 18, Capital One admits that Plaintiff called Capital
22 One and that the recording of that conversation speaks for itself. Capital One denies
23 allegations inconsistent with the recording. Capital One denies that Plaintiff
24 effectively requested that calls cease. Capital One lacks sufficient knowledge or
25 information to form a belief as to whether the telephone number alleged corresponds
26 to a cellular phone number owned or regularly used by Plaintiff and therefore denies
27 the allegation. Capital One continues to research the truth of the remaining allegations
28 in paragraph 18 as to when this call allegedly took place. In light of this fact, Capital
                                                 4
                                                DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT
                                                              CASE No. 2:18-CV-009030-DMG-MAA
Case 2:18-cv-09030-DMG-MAA Document 11 Filed 01/18/19 Page 5 of 10 Page ID #:40



  1 One currently denies the allegations.
  2         19.   Answering paragraph 19, Capital One admits that Plaintiff called Capital
  3 One and that the recording of that conversation speaks for itself. Capital One denies
  4 allegations inconsistent with the recording. Capital One denies that Plaintiff
  5 effectively requested that calls cease. Capital One lacks sufficient knowledge or
  6 information to form a belief as to whether the telephone number alleged corresponds
  7 to a cellular phone number owned or regularly used by Plaintiff and therefore denies
  8 the allegation. Capital One continues to research the truth of the remaining allegations
  9 in paragraph 19 as to when this call allegedly took place. In light of this fact, Capital
10 One currently denies the allegations.
11          20.   Answering paragraph 20, Capital One denies the allegations.
12          21.   Answering paragraph 21, Capital One denies the allegations.
13          22.   Answering paragraph 22, Capital One admits that it placed at least 154
14 calls to Plaintiff in an effort to make payment arrangements on her past-due Capital
15 One credit card account after April 20, 2018. Capital One denies its calls violated the
16 law. Capital One lacks sufficient knowledge or information to form a belief as to
17 whether the telephone number alleged corresponds to a cellular phone number owned
18 or regularly used by Plaintiff and therefore denies the allegation. Capital One denies
19 the remaining allegations in paragraph 22 of the Complaint.
20
21                       FIRST CAUSE OF ACTION
            NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER
22                    PROTECTION ACT, 47 U.S.C. § 227
23
24          23.   Answering paragraph 23, Capital One repeats and incorporates by
25 reference into this answer its responses to the allegations set forth above at paragraphs
26 1-22.
27          24.   Answering paragraph 24, Capital One denies the allegations.
28          25.   Answering paragraph 25, Capital One denies the allegations. Capital One
                                                 5
                                                DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT
                                                              CASE No. 2:18-CV-009030-DMG-MAA
Case 2:18-cv-09030-DMG-MAA Document 11 Filed 01/18/19 Page 6 of 10 Page ID #:41



  1 further denies that Plaintiff is entitled to the relief sought in paragraph 25.
  2         26.    Answering paragraph 26, Capital One denies the allegations. Capital One
  3 further denies that Plaintiff is entitled to the relief sought in paragraph 26.
  4
                      SECOND CAUSE OF ACTION
  5      KNOWING AND/OR WILLFUL VIOLATIONS OF THE TELEPHONE
  6          CONSUMER PROTECTION ACT, 47 U.S.C. § 227 et seq.

  7         27.    Answering paragraph 27, Capital One repeats and incorporates by
  8 reference into this answer its responses to the allegations set forth above at paragraphs
  9 1-26.
10          28.    Answering paragraph 28, Capital One denies the allegations.
11          29.    Answering paragraph 29, Capital One denies the allegations. Capital One
12 further denies that Plaintiff is entitled to the relief sought in paragraph 29.
13          30.    Answering paragraph 30, Capital One denies the allegations. Capital One
14 further denies that Plaintiff is entitled to the relief sought in paragraph 30.
15
                          THIRD CAUSE OF ACTION
16          VIOLATIONS OF THE ROSENTHAL FAIR DEBT COLLECTION
                              PRACTICES ACT,
17
                           CAL. CIV. CODE, § 1788.17
18
19          31.    Answering paragraph 31, Capital One repeats and incorporates by
20 reference into this answer its responses to the allegations set forth above at paragraphs
21 1-30.
22          32.    Answering paragraph 32, including subparts (a) and (b), Capital One
23 denies the allegations.
24                                   PRAYER FOR RELIEF
25          Capital One further denies that Plaintiff is entitled to the relief sought in the
26 “WHEREFORE” paragraph following paragraph 32 of the Complaint.
27
28
                                                  6
                                                 DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT
                                                               CASE No. 2:18-CV-009030-DMG-MAA
Case 2:18-cv-09030-DMG-MAA Document 11 Filed 01/18/19 Page 7 of 10 Page ID #:42



  1                               FIRST CAUSE OF ACTION
  2         33.    Answering paragraph 33, Capital One denies the allegations. Capital One
  3 further denies that Plaintiff is entitled to the relief sought in paragraph 33.
  4         34.    Answering paragraph 34, Capital One denies that Plaintiff is entitled to
  5 the relief sought in paragraph 34.
  6                              SECOND CAUSE OF ACTION
  7         35.    Answering paragraph 35, Capital One denies the allegations. Capital One
  8 further denies that Plaintiff is entitled to the relief sought in paragraph 35.
  9         36.    Answering paragraph 36, Capital One denies that Plaintiff is entitled to
10 the relief sought in paragraph 36.
11                                THIRD CAUSE OF ACTION
12          37.    Answering paragraph 37, Capital One denies the allegations. Capital One
13 further denies that Plaintiff is entitled to the relief sought in paragraph 37.
14          38.    Answering paragraph 38, Capital One denies that Plaintiff is entitled to
15 the relief sought in paragraph 38.
16          39.    Answering paragraph 39, Capital One denies that Plaintiff is entitled to
17 the relief sought in paragraph 39.
18          40.    Answering paragraph 40, Capital One denies that Plaintiff is entitled to
19 the relief sought in paragraph 40.
20                              ON ALL CAUSES OF ACTION
21          41.    Answering paragraph 41, Capital One denies that Plaintiff is entitled to
22 the relief sought in paragraph 41.
23          42.    Answering paragraph 42, Capital One denies that Plaintiff is entitled to
24 the relief sought in paragraph 42.
25          43.    Answering paragraph 43, Capital One denies that Plaintiff is entitled to
26 the relief sought in paragraph 43.
27
28
                                                  7
                                                 DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT
                                                               CASE No. 2:18-CV-009030-DMG-MAA
Case 2:18-cv-09030-DMG-MAA Document 11 Filed 01/18/19 Page 8 of 10 Page ID #:43



  1                                JURY TRIAL DEMAND
  2         44.   Answering paragraph 44, Capital One admits only that Plaintiff requests
  3 a trial by jury.
  4                              AFFIRMATIVE DEFENSES
  5         NOW WHEREFORE, having answered the Complaint, Capital One asserts the
  6 following affirmative defenses:
  7                           First Affirmative Defense: Consent
  8         1.    The TCPA does not prohibit calls made using an automatic telephone
  9 dialing system or using an artificial or pre-recorded voice where the called party has
10 given her consent.
11          2.    A creditor can establish consent by demonstrating that the called party
12 provided the cellular telephone number directly to the creditor in connection with the
13 particular debt.
14          3.    Capital One has received consent to place calls to the telephone number
15 identified by Plaintiff in her Complaint, through customer agreements, written or
16 verbal statements, provision of the numbers, or otherwise, and thus her claims are
17 barred.
18          Second Affirmative Defense: Constitutionality of Statutory Damages
19          4.    Capital One incorporates by reference the foregoing allegations of its
20 Affirmative Defenses.
21          5.    The TCPA provides for statutory damages of $500 to $1,500 for each
22 violation of the law.
23          6.    When directed at telephone calls, statutory damages under the TCPA
24 could quickly rise to thousands of dollars of damages for alleged actions that caused
25 little or no actual damage to Plaintiff.
26          7.    Statutory damages would constitute an excessive fine or penalty without
27 the substantive or procedural safeguards guaranteed by the Fifth and Fourteenth
28 Amendments to the United States Constitution.
                                                8
                                               DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT
                                                             CASE No. 2:18-CV-009030-DMG-MAA
Case 2:18-cv-09030-DMG-MAA Document 11 Filed 01/18/19 Page 9 of 10 Page ID #:44



  1                           Third Affirmative Defense: Offset
  2        8.    Capital One incorporates by reference the foregoing allegations of its
  3 Affirmative Defenses.
  4        9.    Plaintiff has accounts with Capital One upon which she owes.
  5        10.   Any amount sought to be recovered in this action is barred in whole or in
  6 part by the amount owing from Plaintiff to Capital One at the time any judgment is
  7 entered.
  8                    Fourth Affirmative Defense: Lack of Standing
  9        11.   Capital One incorporates by reference the foregoing allegations of its
10 Affirmative Defenses.
11         12.   To establish standing, Plaintiff must show a concrete and particularized
12 invasion of a legally protected interest and that Plaintiff is in the zone of interests the
13 TCPA is intended to protect.
14         13.   To the extent Plaintiff has not paid money, lost title to goods or value,
15 suffered any other concrete or particularized harm, and is not in the zone of interests
16 protected by the TCPA as the result of the conduct alleged, Plaintiff lacks standing.
17                   Fifth Affirmative Defense: Unintentional Violation
18         14.   Capital One incorporates by reference the foregoing allegations of its
19 Affirmative Defenses.
20         15.   Capital One has implemented procedures to prevent violations of law.
21         16.   If any violation of law occurred, which Capital One expressly denies, the
22 violation was not intentional.
23         17.   If any violation of law occurred, it resulted from a bona fide error for
24 which there can be no civil liability.
25                     Sixth Affirmative Defense: Failure to Mitigate
26         18.   Capital One incorporates by reference the foregoing allegations of its
27 Affirmative defenses.
28         19.   Plaintiff failed to mitigate her damages, if any.
                                                9
                                               DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT
                                                             CASE No. 2:18-CV-009030-DMG-MAA
Case 2:18-cv-09030-DMG-MAA Document 11 Filed 01/18/19 Page 10 of 10 Page ID #:45



  1                                    Reservation of Rights
  2        20.    Capital One incorporates by reference the foregoing allegations of its
  3 Affirmative Defenses.
  4        21.    Capital One presently has insufficient knowledge or information on
  5 which to form a belief as to whether it may have additional, as yet unstated affirmative
  6 defenses available. Capital One expressly reserves the right to allege and assert any
  7 additional and/or further defenses as may be appropriate as this action proceeds.
  8
  9        WHEREFORE, Capital One respectfully requests that the Court:
 10        a.     Dismiss all of Plaintiff’s claims against Capital One with prejudice
 11               and on the merits;
 12        b.     Award Capital One all costs, disbursements, and reasonable
 13               attorney fees allowed by law; and
 14        c.     Grant Capital One any such further relief to which it may be
 15               entitled.
 16
 17
      DATED: January 18, 2019                FAEGRE BAKER DANIELS LLP
 18
 19
                                             By: /s/ Michael Jaeger
 20                                             Michael Jaeger
 21                                              Attorneys for Defendant
 22                                              CAPITAL ONE BANK (USA), N.A.

 23
 24
 25
 26
 27
 28
                                                10
                                                DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT
                                                              CASE No. 2:18-CV-009030-DMG-MAA
